DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.
 
Applicant’s response and amendments received October 24, 2022 are acknowledged.

Claims 2-5, 7-9, 11, 12, 15, 17-20, 26-29, and 32 have been canceled.
Claims 1 and 16 have been amended.
Claims 33-35 have been added.
Claims 1, 6, 10, 13, 14, 16, 21-25, 30, 31, and 33-35 are pending in the instant application.
Claims 21-23, 25 and 30 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed May 20, 2005.

Applicant’s election without traverse of the invention of group I, drawn to multispecific binding polypeptides comprising single domain antibodies in the reply filed on October 29, 2021 is acknowledged.

Claims 1, 6, 10, 13, 14, 16, 24, 31 and 33-35 are under examination in this office action.

Information Disclosure Statement
The IDS form received 8/5/2022 is acknowledged and the references cited therein have been considered.


Specification
The specification is objected to as the sequence listing received June 10, 2020 contains “SEQ ID NO:24” but no biological sequence is associated with this number.  This lack of sequence information conflicts with Table C on page 96 of the specification.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 14 recites that the ISVD of the independent claim “are linked to each other via a linker selected from the group consisting of SEQ ID NOs: 24 to 40.”  However, inspection of the sequence listing reveals no biological sequence associated with SEQ ID NO:24 (i.e. it is blank).  Thus the metes and bounds of the claim are not knowable as while it is possible that applicant intends for no polypeptide linker to be present it seems more likely that it is a clerical oversight, especially as Table C on page 96 of the specification appears to disclose that SEQ ID No:24 is the sequence “AAA”.  If applicant intends no amino acid linker to be present, alternative language clearly indicating the absence of a linker is strongly preferred to reciting a “linker” of zero amino acids by SEQ ID number.  Applicant is remined that under ST.25 and the sequence rules under 37 CFR 1.821-1.825, amino acid sequences shorter than 4 defined amino acid residues can be identified by SEQ ID number but they are not required to identified in that manner.  Appropriate correction is required. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 10, 14, 16, 24, 31, and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has broadly claimed immunoglobulin single variable domain (ISVD) polypeptides that minimally comprise three ISVD, the first binding MMP13, the second binding an ADAMTS5, and the third binding Aggrecan.  The independent claim as amended October 24, 2022, specifies CDR sequences by SEQ ID number for each of the three binding domains, with the CDR sequences for the anti-MMP13 and anti-ADAMTS5 binding domains being fully defined while the anti-aggrecan sequences are permitted to comprise mutations.  
To support such breadth, the instant specification discloses that the anti-MMP13 ISVD named 62C02, the anti-ADAMTS5 ISVD clone named 02F03, and the anti-aggrecan ISVD named 114F08 were obtained following a large amount of screening (see working examples 1-3).  Example 4 indicates that 62C02, 02F03, and 114F08 were joined together in various orientations and copy numbers in order to generate fusion polypeptides specific for MMP13, ADAMTS5, and aggrecan, with such constructs being tested for binding activity against human, monkey, and rat antigenic targets in example 5.  The generated fusion proteins are also disclosed as having been tested in an in vitro model systems of collagen degradation (examples 6-9) as well as in vivo in rats (examples 10-14).  No data appears to be provided concerning mutagenesis of 62C02, 02F03, and 114F08 or the structure of other ISVD that bind MMP13, ADAMTS5, or aggrecan.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163. In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.  
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111. 
Artisans concur with such reasoning because they know that knowledge of a given antigen provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
The instant claimed antibody products do not recite conventional antibodies that have six CDRs as discussed above but are immunoglobulin single variable domains, a class of antibodies derived from camelid heavy chain antibodies (VHH) which are distinct in that they comprise only a single polypeptide chain, and thus only have 3 CDRs which are responsible for antigen binding (see for example pages 31-33 of the instant specification). However, the majority of antigen contacts are still found within the CDRs (Ghahroudi et al., see entire document), and thus it is the structures of the CDRs which give rise to the function of antigen binding.  Independent claim 1 as presently amended recites fully defined CDR sequences which give rise to the function of binding MMP13 and  ADAMTS5, while the CDR structures which give rise to the function of binding aggrecan are only partially defined due to the mutation language which permits sequence variability.  Specifically, with regard to the anti-aggrecan binding domain of claim 1, CDR1 is either SEQ ID NO:19 or a sequence that has up to two amino acid substitutions within SEQ ID NO:19 with such mutations occurring at position 7 and/or 9,  CDR2 is either SEQ ID NO:21 or a variant with an unspecified number of “substitutions at positions 1, 3, 4, 8, 9 and/or combinations thereof”, and CDR3 is SEQ ID NO:23 or a variant comprising substitution mutations at positions 4 and/or 8.  Notably, while the independent claim places no limitation what amino acid residue(s) is/are placed at the recited position(s) relative to the SEQ IS numbers, newly presented claims 33-35 specify the exact substitution mutations permitted, such as N7S relative to SEQ ID NO:19.  However, while claims 33-35 specify the permitted mutations they are recited separately, meaning that while claim 33 identifies the permissible substitution mutations in CDR1 of the anti-aggrecan VHH no information is provided for CDRs 2 and 3, which claims 34 and 35 being similar in that they define the possible mutations for only one of the three CDRs which are necessarily present.    
Thus, it is clear that with regard to the anti-aggrecan domain, applicant seeks to modify the very structure disclosed and accepted in the art as reasonably causative of the function of antigen binding, namely the CDRs themselves.  The present claim language identifies where such substitution mutations occur relative to the recited SEQ ID numbers but such changes are not in any way constrained concerning the identity of the substituted amino acid residue except for new claims 33-35 which as discussed above constrain only one of the three anti-aggrecan CDRs which are necessarily present.  However, data supporting that insertion of any one of the standard twenty amino acid residues at the indicated positions does not impact function does not appear to be disclosed in the instant specification. It is known in the art that many amino acid residues alter secondary structure, such as proline which often forms kinks in secondary structure, while residues like cysteine and methionine can be involved in disulfide bond formation (Stryer, see entire selection). Other residues can introduce either positive or negative charge to disrupt electrostatic interactions, or alter hydrophobicity or steric packing (ibid). Therefore artisans would generally not accept that any one of the standard twenty residues could be readily substituted into a location that is known to be structurally important for generating functional activity, given that even a change as small as a single CDR residue can abrogate binding as evidenced by Rudikoff.  Thus it does not appear reasonable that the breadth of structures encompassed by claim 1 for example actually maintain the recited function of binding to aggrecan except for those ISVD which contain the fully defined CDR sequences.
Thus, the instant specification discloses a limited number of fusion polypeptides which are correlated with the function of binding aggrecan, MMP13, and ADAMTS5, all of which comprise the 62C02, 02F03, and 114F08 clones, yet the breath of structures encompassed by the instant claims is broader than the constructs identified in the examples disclosed by applicant.  Such broadened subject matter is not reasonably expected to maintain the function of binding aggrecan for the reasons discussed above.  Therefore, other than for constructs wherein all CDRs for all ISVD antigen binding specificities are fully defined, skilled artisans would reasonably conclude that applicants were not in possession of the full genus of claimed fusion polypeptides and their associated ISVD at the time the instant application was filed.


Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive. Applicant argues that the independent claim has been amended to recite fixed CDR sequences for the anti-MMP13 and anti-ADAMTS5 ISVD, and that the specification does disclose data concerning possible sequence alterations to 114F08 which maintain binding function in Tables 3.1A, 3.1B, and 3.1C.  As such, applicant believes the rejection should be withdrawn.
These arguments have been considered and are not persuasive.  As discussed in the rejection, reciting a position where a mutation may occur without indicating the residue which is introduced at the chosen position is essentially substituting an Xaa residue and many amino acids are known in the art to profoundly alter structure  for a variety of reasons including shape/steric, charge, hydrophobicity, and covalent bond formation.  Given that the structure of the CDRs are important for antigen binding, introduction of such Xaa residues, even if their locations are identified, does not appear to be reasonably correlated with maintenance of function.  Indeed, applicant has offered Tables 3.1A, 3.1B, and 3.1C as evidence that mutations at the positions recited in the independent claim are possible yet such evidence appears to fall well short of indicating that the recited locations can be changed to any other amino acid while maintaining binding function.  While new claims 33-35 attempt to limit the nature of the substitution mutations to those known to be correlated with maintenance of binding function they are incomplete.  For example Table 3.1A argued by applicant appears to indicate that residues 7 and 9 of the 10 mer of SEQ ID NO:19 can be altered, wherein the N at position 7 can be changed to and S, while the V at position 9 can be changed to an M while maintaining the function of binding to aggrecan, and this information is clearly set forth in new claim 33.  However claim 33 does not address the “Xaa” residues in CDRs 2 and 3 of the anti-aggrecan ISVD as set forth in claim 1.  Similarly, new claim 34 addresses variability in CDR2 but not CDRs 1 and 3, while new claim 35 address variability in CDR3 while not addressing CDRs 1 and 2.  It should be noted that simultaneously moving all of the limitations of new claims 33-35 into the independent claim appears to adequately resolve issues arising from sequence alterations and maintenance of antigen binding function, but no such claim is currently pending.  


Claim Objections
Claim 13 is again objected to as being dependent upon a rejected independent claim, but would be allowable if rewritten in independent form including all of the limitations of the independent claim and any intervening claims.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644